DETAILED ACTION
Claims 1-2 & 4-18 are pending as amended on 03/23/22.

Response to Amendment
This action is a response to the amendment filed on March 23, 2022.  Claim 3 has been cancelled.  Claims 1-2 & 4-15 have been amended as a result of the previous action; the rejections have been withdrawn in light of the Examiner’s Amendment below.  Claims 16-18 have been added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Barry M. Visconte on April 22, 2022.  The application has been amended as follows: 

Claim 1 (currently amended): A method of activating the shrink characteristic of a multi-layered film, the method comprising the steps of:
(a) providing a multi-layered film comprising at least
(i) a base layer film comprising a shrinkable film and defining one or more edge parts, 
(ii) a photothermic layer, associated with the base layer film and covering 
(iii) a design layer comprising a printing layer having the photothermic material, wherein the design layer forms a pattern of discontinuous regions; and 
(b) exposing the multi-layered film to electromagnetic radiation in order for the photothermic material to shrink the multi-layered film; wherein the electromagnetic radiation comprises UV-light having a peak wavelength between 200 nm and 399 nm, and at least 90% of the UV-light is within a bandwidth of ± 30 nm of the peak wavelength.

In claim 8, line 2, delete “preferably”.

Claim 11 (currently amended): A method for manufacturing a sleeved product, the method comprising:
(a) arranging a sleeve around the product, the sleeve comprising:
(i) a multi-layered film comprising at least a base layer film comprising a shrinkable film, a photothermic layer associated with the base layer film and comprising a photothermic material, wherein the base layer film is substantially free from the photothermic material, and a design layer comprising a printing layer having the photothermic material, wherein the design layer forms a pattern of discontinuous regions, and
(ii) a seam area comprising two edge parts of the multi-layered film configured to be overlapped to form a seam, wherein the photothermic layer covers 
(b) exposing the sleeve to electromagnetic radiation in order for the photothermic
material to shrink the multi-layered film, wherein the electromagnetic radiation comprises UV-light having a peak wavelength between 200 nm and 399 nm, and at least 90% of the UV-light is within a bandwidth of ± 30 nm of the peak wavelength.


Allowable Subject Matter
Claims 1-2 & 4-18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest methods of shrinking a multi-layer sleeve wherein a shrinkable base layer with a photothermic layer thereon is shrunk via UV light and wherein the photothermic layer covers the base layer film except for one of the edge parts of said film in combination with the other instantly claimed features.  This limitation is present in independent claims 1 & 11, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other types of UV label shrinking (US 2006/0275564) or other shrinking at a unique seam region (US 2016/0284248, US 2012/0107574), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745